Name: COMMISSION REGULATION (EC) No 638/95 of 24 March 1995 on the free supply to Moldavia of intervention rye pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: plant product;  political geography;  trade policy;  cooperation policy
 Date Published: nan

 25. 3 . 95 EN No L 67/5Official Journal of the European Communities COMMISSION REGULATION (EC) No 638/95 of 24 March 1995 on the free supply to Moldavia of intervention rye pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldavia ('), as amended by Regulation (EC) No 2621 /94 (2), and in particular Article 4 thereof, Whereas, Commission Regulation (EC) No 2065/94 (3), as amended by Regulation (EC) No 3078/94 (4), established the detailed rules applicable to the free supply of agricul ­ tural products held in intervention stocks to Georgia, Armenia, Azerbaijan , Kyrgyzstan, Tajikistan and Moldavia foreseen by Regulation (EC) No 1999/94 ; whereas, in addition, specific rules should be laid down for the supply of intervention rye ; whereas, taking account of budgetary resources and the proper management of intervention stocks, a tendering procedure should be organized for the supply of 25 000 tonnes of rye held by the German inter ­ vention agency to Moldavia ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Manage ­ ment Committee, Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05), Rue de la Loi/Wetstraat, 120, B-1049 Brussels . The closing date for the lodgement of tenders shall be 10 April 1995 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 10 April 1995, a second closing date for the lodgement of offers shall be 20 April 1995 at 5 p.m. (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 10 days . 2. The offer shall relate to the total of the quantities referred to in Article 1 . 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 is fixed at ECU 25 per tonne. 4. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 170 per tonne. 5. The securities referred to in paragraphs 3 and 4 shall be drawn up in favour of the Commission of the Euro ­ pean Communities . Article 3 The take-over certificate referred to in Article 10 ( 1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex III, on the basis of the model in Annex IV. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 25 000 tonnes (net) of rye as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in particular Articles 2 ( 1 ) and 2 (2) thereof. 2. The supply costs shall include the take-over at the stores indicated in Annex II and transport by the appro ­ priate means to the places of destination and within the time limits indicated in Annex I. Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency shall deliver a certificate certifying the total removal of the quantities for each destination, upon completion of that operation . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 201 , 4 . 8 . 1994, p. 1 . (2) OJ No L 280, 29 . 10 . 1994, p. 2. (J) OJ No L 213, 18 . 8 . 1994, p. 3 . (4) OJ No L 325, 17. 12. 1994, p . 15. 25. 3 . 95No L 67/6 [ EN Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I 25 000 tonnes of intervention rye destined for Moldavia. Delivery stage : The station Razdelnaya via Odessa (goods not unloaded) or the port of Reni via Constanza (goods unloaded on to wagons) or in the case of an overland transport (goods not unloaded) the frontier point will be desig ­ nated by the successful tenderer in agreement with the Commission services. Final delivery date at the station or the port : 26 May 1995. The totality of the lot must be delivered to the same point of destination. 25. 3. 95 PEN Official Journal of the European Communities No L 67/7 ANNEX II (tonnes) Places of storage Quantity Gesellschaft fÃ ¼r Lagereibetriebe mbH D-27318 Hoya 1 089 Weser-Lagerhaus GmbH D-27318 Hoya 9 762 Wunstorfer Spedition und Lagerei Pinkenburg KG D-31515 Wunstorf 3 065 Lagerhaus Mittelweser KrÃ ¼ger &amp; Co KG D-31582 Nienburg 1024 LÃ ¼hring Nachf. D-31629 Estorf 1 323 LÃ ¼hring Nachf. D-31633 Leese 4 940 Union Schiffahrts- und Lagerhaus-Gesellschaft mbH D-29683 Oerbke 1 344 Syring Getreidesilo und Lagerhaus D-33106 Paderborn 2 453 The characteristics of the lots shall be supplied to the tenderers by the intervention agency. Address of the intervention agency : GERMANY BLE, Adickesallee 40, D-60322 Frankfurt am Main, Postfach 18 02 03, D-60083 Frankfurt am Main, Tel . : (49) 69 1564-0, Telefax : (49) 69 1564-790/791 /792. No L 67/8 fENl Official Journal of the European Communities 25. 3 . 95 ANNEX III Places of take-over in Moldavia : 1 . Razdelnaya  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Odessa. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons or 2. Port of Reni  Goods unloaded on to wagons or 3 . In the case of an overland transport (goods not unloaded) the frontier point will be designated by the successful tenderer in agreement with the Commission services. 4. Authority entitled to deliver the take-over certificate : Cereals State Department of Cereal Products bd. Stefan eel Mare, 124 277012 Chisinau Moldavia Mr Gheorghe Ciorba (Director) Tel. : (373-2) 22 33 09 ; Telefax : (373-2) 26 12 55. 25. 3. 95 EN Official Journal of the European Communities No L 67/9 ANNEX IV Take-over certificate I , the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : Number of sacks (flour) : of cartons (butter) : (meat) (') : Place and date of take-over : Rail wagon numbers / name of boat / heavy goods vehicle registration numbers (') : Numbers of seals on arrival : Name and address of transport company : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp (') Delete as appropnate.